Citation Nr: 0017955	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-39 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for lumbar radiculopathy 
with sciatica, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from December 1973 to 
November 1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On June 3, 1998, the veteran and her spouse testified at a 
hearing before a member of the Board, sitting in Washington, 
D.C.  In November 1998, the Board remanded this case back to 
the RO for further action.  The Board notes that since the 
member of the Board who conducted the hearing is no longer 
employed by the Board, the veteran was provided an 
opportunity to request another personal hearing, but she 
declined.  

In a September 1999 rating decision, the RO granted an 
increased rating of 40 percent for the veteran's service-
connected low back disability which was recharacterized as 
"lumbar radiculopathy with sciatica" effective from June 1, 
1995.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for service-
connected low back disability remains in appellate status.  

Also, in the September 1999 rating decision, service 
connection for cervical radiculopathy with left arm 
involvement was granted, entitlement to a total disability 
rating based on individual unemployability (TDIU) was denied, 
and entitlement to service connection for a psychiatric 
disability was denied.  A notice of disagreement as to any of 
these issues was not filed with the RO.  See Beyrle v. Brown, 
9 Vet.App. 24 (1996).  The issue of service connection for a 
psychiatric disability was not appealed.  Thus, these issues 
are not before the Board for appellate review.  38 U.S.C.A. § 
7105 (West 1991).  

The Board notes that in May 2000, the issue of service 
connection for thoracic outlet syndrome was raised.  The 
Board refers this matter to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected low back disability is 
productive of severe intervertebral disc syndrome with 
characteristic pain and radiculopathy, and severe limitation 
of motion; it is not manifested by symptoms of pronounced 
intervertebral disc syndrome, complete bony fixation of the 
lumbar spine or a fractured vertebra.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 40 percent 
for lumbar radiculopathy with sciatica have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating is well-grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159.  This finding is based on the veteran's 
evidentiary assertion that her service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  There is a further duty to assist the 
veteran in developing the facts pertinent to her claim 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991), which has been 
accomplished.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected low back disability.

Historically, the Board notes that the veteran was originally 
granted service connection for low back pain syndrome in a 
January 1982 rating decision.  She was assigned a 10 percent 
rating under Diagnostic Code 5295.  In June 1995, she applied 
for an increased rating.  In conjunction with her claim, 
private medical records dated from 1989 through 1994 were 
received which showed complaints of low back pain which 
radiated to the left lower extremity as well as numbness and 
limitation of motion on extension and lateral bending.  In 
addition, a February 1994 electromyographic (EMG) report 
revealed that the veteran had mild C7 radiculopathy of the 
left upper extremity.  

In order to determine the current level of severity of the 
veteran's low back disability, she was afforded a VA spine 
examination in July 1995.  At that time, she reported having 
back pain which radiated to her lower extremities.  She also 
complained of intermittent numbness.  It was noted that the 
veteran had initially injured her back during service.  It 
was also noted that she had been involved in a motor vehicle 
accident within the past 10 years, post-service.  Physical 
examination revealed mild scoliosis.  Motion was 
inconsistently restricted.  In the seated position, the 
veteran was able to reach the lower 1/3 of the tibias, while 
forward flexing in the standing position initially revealed 
that she could barely reach the patellas.  On the third 
attempt, she could barely reach within 2 inches of the 
patella.  Using the Inclinometer and taking into 
consideration average sacral motion, she had forward flexion 
of 30 degrees, 5 degrees of extension, and 10 degrees of 
lateral bending, all with pain.  Palpation revealed 
tenderness about the entire lumbar area, more so on the left, 
with sensitivity into the left ischial tuberosity, gluteal 
muscle, and left greater trochanter.  There was also a 1/2 inch 
decrease in the right thigh compared to the left thigh.  The 
calves were equal in diameter.  Manual testing for extension 
revealed good strength in the toes.  The patellar reflexes 
were +1 and symmetrical with the Achilles being unobtainable.  
The veteran could straight leg raise in the seated position 
to 90 degrees with low back pain and symptoms in both lower 
extremities.  In the supine position, she could only straight 
leg raise to 30 degrees.  In the seated position, with 
straight leg raising, she could reach the lower 1/3 of the 
tibias.  The examiner noted that upon standing, this amount 
of motion was nowhere near evident and inconsistency was 
documented.  X-rays showed mild arthritic changes of the 
lumbar spine.  The diagnosis was chronic lumbar sprain with 
symptom radiation to both lower extremities.  The examiner 
again noted that the veteran gave evidence of poor effort and 
inconsistent ranges of motion.  

In June 1996, the veteran underwent a computerized tomography 
(CT) of the lumbar spine which showed hypertrophic spurring 
anteriorly at the L3-L4 level; minimal hypertrophic spurring 
anteriorly involving the superior endplate of the L4 body; 
evidence of mild bulging of the disc with slight asymmetry to 
the left at the level of the neural foramen at the L3-L4 
level, which was noted to be a very minimal finding; mild 
degenerative changes involving the facet joints of the L4-L5; 
and minimal degenerative facetal disease without significant 
spurring was noted at L5-S1.  There were no findings to 
suggest disc fragments or spinal stenosis.

In June 1996, the veteran was examined by a private 
physician.  At that time, her history of an inservice injury 
was noted.  It was also noted that she had previously 
participated in physical therapy and underwent a CT scan.  
The physician noted that the veteran described her current 
symptoms as severe and nearly disabling, 8 on a scale of 1 to 
10, with constant daily low back pain which was increased 
with standing and decreased with lying down.  The veteran 
also related that she had left greater than right posterior 
leg pain radiating to her heels with occasional numbness in 
the same area.  She indicated that she had missed work 
because of her bad back.  Physical examination revealed that 
the veteran arose easily from the sitting position.  She was 
able to walk on her heels and toes.  She had no spinal 
deformity.  She was tender over her left sacroiliac joint and 
had spasm in the lumbar spine with extension.  Her forward 
flexion was limited to 2 feet from the floor.  Extension was 
limited with back pain and spasm.  She had a positive 
straight leg raise on the left and a 1+ knee jerk on the 
right.  She had decreased sensation to pinwheel at L4-L5 on 
the left.  A review of flexion and extension x-rays 
demonstrated no segmental instability.  

Private clinical records dated from June 1996 to September 
1997 were also received.  The June 1996 records revealed that 
the veteran had low back pain which radiated to the lower 
extremities, left greater than right.  It was noted that 
straight leg raising was positive on the left to 10 degrees 
and on the right to 15 degrees.  In September 1997, the 
veteran was treated for neck pain and disability.  

In September 1997, the veteran was also treated on an 
outpatient basis by VA for "low back school."  At that 
time, it was noted that she was using a TENS unit which 
helped her back pain.  The veteran related that she was no 
longer working as a cosmetologist due to her back pain.  She 
related that her back pain was worsening and radiated to her 
lower extremities.

An October 1997 statement by the staff neurologist with a VA 
Medical Center was received.  In this statement, it was 
indicated that the veteran complained of truncal range of 
motion which was limited to 40 degrees in all directions 
secondary to pain and muscle spasms.  The diagnosis was 
cervical and lumbar radiculopathy.  It was noted that the 
veteran denied any injury to her back post-service; rather, 
she indicated that all current back problems were related to 
service.  The neurologist noted that magnetic resonance 
imaging showed a bulge on the right at L3-L5 as well as 
narrowing on the left at L5-S1.  It was noted that the prior 
CT was unrevealing, but x-rays showed spurring at C4-C7, 
narrowing at C3-C4 and C4-C5, degenerative disc disease, and 
lumbosacral strain.  It was also noted that prior EMG showed 
lumbosacral radiculopathy at L5 bilaterally.  The neurologist 
noted that the veteran was unable to tolerate some exercises 
secondary to pain and was also unable to tolerate prolonged 
standing and sitting.  The veteran reported to the 
neurologist that she had lost jobs due to her spine 
difficulties.  

In June 1998, the veteran and her spouse testified at a 
hearing before a member of the Board, sitting in Washington, 
D.C.  At that time, she essentially contended that her 
currently assigned 10 percent disability rating for her 
service-connected low back disability did not reflect the 
current severity of her condition.  She stated that she 
suffered from constant back discomfort on a daily basis, 
especially after prolonged standing, that her discomfort 
often awakens her at night, and that pain radiates into her 
lower extremities.  She maintained that pain was her worse 
symptom, but also complained of numbness in her legs and 
occasional giving way of her legs.  She related that she wore 
a back brace that provided some relief, but that physical 
therapy occasionally aggravated her condition.  Finally, she 
claimed that her back disorder rendered her unable to work, 
stating that she had to stop working as a cosmetologist 
because she was unable to stand for any prolonged period of 
time.  

Thereafter, the veteran continued to receive VA medical care.  
In November 1998, she was issued a lumbosacral support.  In 
December 1998, the veteran was instructed to wean off her 
back brace.  

In May 1999, the veteran was afforded a neurological 
examination.  At that time, the veteran reported her history 
of neck and back pain.  She related that she had remained 
employed until the mid-1990's when her pain worsened and she 
was missing a lot of work.  She related that her legs gave 
out and her hand became weak and she was terminated.  She 
related that she has not worked since.  Physical examination 
revealed limitation of motion of the neck as well as tingling 
in the right hand and thoracic muscle spasm.  Truncal flexion 
was 20 degrees, extension was less than 10 degrees, left 
lateral flexion was 20 degrees, right lateral flexion was 10 
degrees, and rotation was 20 degrees.  The veteran was unable 
to squat.  She had diminished pinprick sensation over the 
hypothenar eminences bilaterally as well as the left lateral 
and medial leg and foot.  Her right calf measured 1 
centimeter smaller than the left calf.  She had diminished 
cold sensation over the left leg medically and the entire 
left foot.  She had diminished vibratory sensation in the 
feet.  Her brachial radialis reflexes were missing 
bilaterally.  She had a hyperactive triceps jerk on the 
right.  She had diminished knee jerk on the left and ankle 
jerks were 2+ bilaterally.  Plantar responses were flexion on 
the right and not elicitable on the left.  It was noted that 
her 1994 EMG was consistent with mild C7 radiculopathy on the 
left upper extremity.  The veteran related that she got pain 
from the left shoulder down into the arm and that her 
fingertips were cold and felt as though they could go numb.  
The veteran had thoracic outlet syndrome, cervical and lumbar 
radiculopathy, and chronic pain.  The examiner related her 
arthritic changes to service.  The examiner indicated that 
the complaints of numbness in the upper extremity were most 
likely due to thoracic outlet syndrome and cervical 
radiculopathy.  It was noted that the veteran's first 
complaints of neck and upper back pain were during service 
and were related thereto.  The examiner also indicated that 
lumbar disc disease was related to service.  The examiner 
opined that the extent of her functional and industrial 
impairment was secondary to her chronic pain and had resulted 
in total disability from her trained profession.  

In May 1999, the veteran was afforded a VA orthopedic 
examination.  At that time, the veteran related that she had 
back pain radiating to her lower extremities, as well as 
numbness in the lower extremities.  The veteran related that 
she worked until 1996, but had been unable to continue due to 
back pain.  The veteran reported that she used a back brace 
and a TENS unit and also participated in physical therapy.  
She related that she also took Motrin.  Physical examination 
revealed that the veteran had a normal stance and gait.  
Motion of the lumbosacral spine was 30 degrees of forward 
flexion, 15 degrees of extension, and 15 degrees of right and 
left lateral bending, all with complaints of lower back pain 
and some lower extremity pain on extremes of motion.  There 
was tenderness in the areas of pain complaint in the lower 
back.  The straight leg raising was positive at 65 degrees 
right and left with lower back pain on each side.  There was 
a pulling sensation in the right leg at that maximal leg 
lifting.  There was radiating pain down the posterolateral 
aspect of the left thigh to below the knee on the left side 
at 65 degrees of leg raising.  The veteran also related 
having some tingling in her feet at the maximum leg lifting.  
Muscle testing of the ankles and feet demonstrated a giving 
away weakness in dorsiflexion and plantar flexion throughout 
all muscle groups.  There was decreased sensation to touch 
over the left big toe, dorsally, all toes of the foot, on the 
plantar aspect, and slightly diffusely about the extremity.  
The patellar reflexes were +2 on the right and trace on the 
left.  The Achilles reflexes were +2 on the right and left.  
The examiner indicated that he had reviewed the claims file 
and reviewed the pertinent records.  The diagnoses were 
chronic low back pain and bilateral lower extremity pain; and 
non-organic components of physical findings, specifically, 
giving away type of weakness on muscle strength testings and 
non-physiologic distribution of sensory impairment of the 
lower extremity.  

The examiner stated that based on the available information, 
the chronic low back pain originated with the inservice 
injury; the bilateral lower extremity pain was a result of 
the pathologic process producing the lower back pain; and it 
was not possible to determine the etiology of the arthritic 
changes.  Regarding the severity of the veteran's low back 
disability, the examiner noted that objective physical 
findings only showed restricted back motion; objective 
imaging findings were minimal; and the subjective complaints 
were significant.  Quantitating all of that together, the 
examiner estimated a moderate degree of severity of symptoms.  
The examiner further noted that the subjective complaints 
were not altogether consistent with the objective findings.  
The lower extremity apparent weakness and sensory deficit did 
not fit the organic source of these findings.  The examiner 
noted that he had not identified any other objective evidence 
of pain or functional loss due to pain associated with the 
lower back disability.  The main source of information was 
from the subjective complaints.  

VA clinical records show that in September 1999, the veteran 
complained of continued back pain.  Physical examination 
revealed that she could forward flex only to about 50 degrees 
and could laterally flex to 20-25 degrees.  Positive trigger 
points were noted at the L5 level.  There was no paraspinal 
muscle spasm.  The veteran exhibited a good gait and could 
walk on her heels and toes without difficulty.  The veteran 
was advised to lose weight and not to wear high heels.  

In a September 1999 rating decision, the RO granted an 
increased rating of 40 percent for the veteran's service-
connected low back disability which was recharacterized as 
"lumbar radiculopathy with sciatica" effective from June 1, 
1995.  Also, in pertinent part, in the September 1999 rating 
decision, service connection for cervical radiculopathy with 
left arm involvement was granted and entitlement to TDIU was 
denied; however, an appeal was not initiated with respect to 
those issues.  The only matter for discussion at this point 
is an increased rating for lumbar radiculopathy with 
sciatica.  

Currently, the veteran contends that her service-connected 
low back disability is more disabling than represented by the 
assigned rating.  The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The veteran's low back disability may be evaluated under the 
provisions of Diagnostic Code 5295.  Under the provisions of 
this rating code, a 40 percent evaluation is warranted if 
there is severe symptomatology with listing of the entire 
spine to the opposite side, a positive Goldwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or with some 
of the above with abnormal mobility on forced motion.  The 
foregoing criteria make it clear that lumbosacral strain may 
be rated based on limitation of motion.  Consequently, 
Diagnostic Code 5292 pertaining to limitation of motion must 
be considered.  Under that code, severe limitation of motion 
is rated as 40 percent disabling.  

The Board notes that a 40 percent rating is the maximum 
rating under both Diagnostic Codes 5292 and 5295.  However, 
the veteran may be rated under Diagnostic Code 5293 which has 
a higher 60 percent rating.  In order for a higher rating to 
be assigned under Diagnostic Code 5293, the medical evidence 
would have to reflect pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief.  In 
order for a rating in excess of 60 percent to be warranted 
for back disability, the veteran must demonstrate fracture of 
the vertebra per Diagnostic Code 5285 or ankylosis (complete 
bony fixation) of the spine per Diagnostic Code 5286.  

In this case, the recent neurological examination did not 
show that the veteran had demonstrable muscle spasm or absent 
ankle jerk.  She did demonstrate radiculopathy with 
characteristic pain as well as other neurological 
symptomatology, including diminished sensation.  However, the 
findings recorded in the record do not reflect the pronounced 
symptomatogy noted in the criteria specified for assignment 
of a 60 percent rating under Code 5293.  Moreover, the 
orthopedic examiner clearly opined that subjective complaints 
were not completely consistent with the objective findings, 
noting that the apparent weakness and sensory deficit did not 
fit the organic source of the findings.  The examiner found 
no evidence of pain or functional loss due to pain beyond the 
objective findings of restricted back motion.  The assessment 
was a moderate degree of overall severity of low back 
disability.  

Therefore, taking into consideration the criteria of Codes 
5292, 5293, and 5295, the directives of DeLuca, the veteran's 
subjective complaints, and the objective medical findings, 
the Board finds that the schedular criteria for a rating 
higher than 40 percent have not been met.  The Board also 
finds that a higher rating is not warranted because there is 
no evidence of complete bony fixation of the spine or of a 
fractured vertebra (Codes 5285, 5286).  The preponderance of 
the evidence is against the claim for a higher rating.  


ORDER

Entitlement to a rating higher than the 40 percent evaluation 
currently assigned for lumbar radiculopathy with sciatica is 
not established, and the appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

